DETAILED ACTION
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/521,053, filed on 10/22/2014, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 21 recites the following allowable limitation: “converting, by the storage server, the plurality of data extents into a plurality of data objects, each data object corresponding to a data extent, configured to store data for the corresponding data extent;”
Closest prior art Gao et al. [US 2018/0124157] appears to teach block level storage, one or more extents that includes data of the logical volume by determining one or more logical block address (LBAs) associated with the logical volume, etc.
Yochai et al. [US 2012/0066469] appears to teach a logical address space characterized by logical block addresses and available to said plurality of hosts, first virtual layer characterized by an Internal Virtual Address Space (IVAS) and further operable, responsive to IO requests addressed to one or more logical block addresses, to provide protocol-dependent translation of said logical block addresses into respective IVAS addresses.
Auradkar et al. [US 2010/0318782] appears to teach incremental backup and payload encryption by metadata. 
However, the prior arts on record do not appear to teach or fairly suggest the conversion of plurality of data extents into a plurality of data objects. Based on this rationale, claim 21 and its dependent claims 22-27 are allowed.
Independent claim 28 recites the following allowable limitation: “convert the plurality of data extents into a plurality of data objects, each data object corresponding to a data extent, configured to store data for the corresponding data extent;”
Closest prior art Gao et al. [US 2018/0124157] appears to teach block level storage, one or more extents that includes data of the logical volume by determining one or more logical block address (LBAs) associated with the logical volume, etc.
Yochai et al. [US 2012/0066469] appears to teach a logical address space characterized by logical block addresses and available to said plurality of hosts, first virtual layer characterized by an Internal Virtual Address Space (IVAS) and further operable, responsive to IO requests addressed to one or more logical block addresses, to provide protocol-dependent translation of said logical block addresses into respective IVAS addresses.
Auradkar et al. [US 2010/0318782] appears to teach incremental backup and payload encryption by metadata. 
However, the prior arts on record do not appear to teach or fairly suggest the conversion of plurality of data extents into a plurality of data objects. Based on this rationale, claim 28 and its dependent claims 29-34 are allowed.
Independent claim 35 recites the following allowable limitation: “convert the plurality of data extents into a plurality of data objects, each data object corresponding to a data extent, configured to store data for the corresponding data extent;”
Closest prior art Gao et al. [US 2018/0124157] appears to teach block level storage, one or more extents that includes data of the logical volume by determining one or more logical block address (LBAs) associated with the logical volume, etc.
Yochai et al. [US 2012/0066469] appears to teach a logical address space characterized by logical block addresses and available to said plurality of hosts, first virtual layer characterized by an Internal Virtual Address Space (IVAS) and further operable, responsive to IO requests addressed to one or more logical block addresses, to provide protocol-dependent translation of said logical block addresses into respective IVAS addresses.
Auradkar et al. [US 2010/0318782] appears to teach incremental backup and payload encryption by metadata. 
However, the prior arts on record do not appear to teach or fairly suggest the conversion of plurality of data extents into a plurality of data objects. Based on this rationale, claim 35 and its dependent claims 36-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132